Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with MARK L. MOLLON on 02/11/2022.
The claims should be amended as follows:

Claim 1 should be amended as follow:
1. (currently amended) A blood inspection system for inspecting blood,
comprising:
catheter tubing providing a main flow path for conveying a fluid, wherein the fluid includes blood;
a supply section comprising a medical bag and a supply pump which supplies a flushing liquid to the main flow path;
a plurality of inspection units each comprising a container and a measuring instrument configured to perform a blood inspection;
a plurality of branched flow paths which are bifurcated from the main flow path, wherein each branched flow path guides blood from the main flow path to a respective one of the plurality of inspection units;


a switching valve configured to selectively couple the main flow path with a selected one of the plurality of branched flow paths and with the discharge flow path; and
an aspiration pump which aspirates the fluid from the main flow path and guides the fluid to the switching valve;
a control unit configured to generate a control signal which is transmitted to the switching valve to set the switching valve to couple the main flow path with a determined one of the branched flow paths configured to perform the blood inspection using a determined one of the plurality of inspection units which is unused.

Claims 8 and 9 should be amended as follow:
8-9. (Cancelled). 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach, disclose and/or fairly suggest a blood inspection system for inspecting blood, comprising: catheter tubing providing a main flow path for conveying a fluid, wherein the fluid includes blood; a supply section comprising a medical bag and a supply pump; a plurality of inspection units each comprising a container and a measuring instrument configured to perform a blood inspection; a plurality of branched flow paths which are bifurcated from the main flow path; a discharge flow path 
an aspiration pump; and a control unit configured to generate a control signal which is transmitted to the switching valve to set the switching valve to couple the main flow path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791